Per Curiam.
The appellant was convicted of operating a motor vehicle while under the influence of intoxicants. The court, after a review of the record, rejects the appellant’s claim that he as an alcoholic cannot be convicted of this offense. Furthermore, there is a lack of evidence in this record to support the assertion that driving an automobile is part of the pattern of the disease of alcoholism if the appellant is an impulsive drinker and is occasioned by a compulsion symptomatic of the disease. See: Powell v. Texas (1968), 392 U. S. 514, 88 Sup. Ct. 2145, 20 L. Ed. 2d 1254; Roberts v. State (1969), 41 Wis. 2d 537, 164 N. W. 2d 525. See also: Robinson v. *756California (1962), 370 U. S. 660, 82 Sup. Ct. 1417, 8 L. Ed. 2d 758; State v. Bruesewitz (1973), 57 Wis. 2d 475, 480, 204 N. W. 2d 514.
The judgment is affirmed.